DETAILED ACTION
Claims 1-18 are pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the claim amendments in this examiner’s amendment was given via email by Michael Mattoni (Reg. No. 71,514) on February 22, 2022.
The application has been amended as follows:
TitleSHADOW FUNCTION VALIDATION OF SAFETY FUNCTIONS IN PROTECTION MONITORING SYSTEMS

Listing of Claims:
(Previously presented) A diagnostic system, comprising:
a plurality of processors, wherein at least a portion of the processors are configured to receive data acquired by a sensor, the plurality of processors including,

continuously execute a plurality of safety functions, wherein the executed safety functions are configured to perform operations including,
determining one or more sensor measurements representing an operating parameter of a monitored asset from the received data; 
comparing selected ones of the sensor measurements to respective predetermined alarm set points; 
determining a respective safety function output for the selected sensor measurements based upon the sensor measurement comparison, the respective safety function output representing a first status estimate for the monitored asset; and
transmit the safety function output;
a second processor configured to: 
execute a plurality of shadow functions during different respective portions of at least one diagnostic interval, each shadow function corresponding to a respective safety function and configured to:
receive the same one or more sensor measurements received by its corresponding safety function; and
determine a shadow function output for the corresponding safety function during its respective portion of the at least one diagnostic interval, wherein the shadow function output represents a second status estimate for the monitored asset and is configured to replicate the safety 
transmit the shadow function output for each safety function output; 
a third processor, different from the first and second processors, and configured to: 
validate each safety function output by comparing the safety function output with its corresponding shadow function output, and
output a condition for the monitored asset based upon the validation comparison; and
at least one relay configured to receive the output condition, and trigger actuation of a corresponding relay contact to transmit a corresponding signal for annunciation of the output condition.
(Original) The diagnostic system of claim 1, wherein the output condition is a first condition when the safety function output differs from its corresponding shadow function output by greater than a predetermined fault tolerance, and wherein the first condition represents an error in determining at least one of the first status estimate and the second status estimate.
(Currently amended) The diagnostic system of claim 1, wherein the output condition is a second condition when the safety function output and the shadow function output are  within a predetermined tolerance.  
(Original) The diagnostic system of claim 3, wherein the second condition indicates no asset fault is detected.  
(Original) The diagnostic system of claim 3, wherein the second condition indicates that an asset fault is detected. 
(Previously presented) The diagnostic system of claim 1, wherein the second processor is configured to:
determine a first shadow function output corresponding to a first safety function of the plurality of safety functions only during a first portion of the diagnostic interval,
determine a second shadow function output corresponding to a second safety function of the plurality of safety functions only during a second portion of the diagnostic interval, the second portion of the diagnostic interval following immediately after the first portion of the diagnostic interval. 
(Original) The diagnostic system of claim 1, wherein the diagnostic interval is a maximum time duration permitted to validate each sensor measurement of the safety function by the shadow function.   
(Original) The diagnostic system of claim 1, wherein the first processor is configured to:
execute a first safety function during a first diagnostic interval, wherein the executed first safety function is configured to perform operations including,
determining one or more first sensor measurements from the received data; 
comparing selected ones of the first sensor measurements to respective predetermined alarm set points; and
determining a safety function output for the selected first sensor measurements based upon the first sensor measurement comparison; 
execute a second safety function during a second diagnostic interval, wherein the executed second safety function is configured to perform operations including,
determining one or more second sensor measurement from the received data; 

transmitting a safety function output for the selected second sensor measurements based upon the second sensor measurement comparison.
(Currently amended) The diagnostic system of claim 8, wherein the shadow function is configured to,
determine first shadow function outputs corresponding to the selected first sensor measurements during different respective portions of a first diagnostic interval, and 
determine second shadow function outputs corresponding to the selected second sensor measurements during different respective portions of a second diagnostic interval immediately following the first diagnostic interval

(Previously presented) A diagnostic method, comprising:
receiving, by selected ones of a plurality of processors, data acquired by a sensor;
executing, by a first processor of the plurality of processors, a plurality of safety functions, wherein the executed safety function is configured to perform operations including:
determining one or more sensor measurements representing an operating parameter of a monitored asset from the received data; 
comparing selected ones of the sensor measurements to respective predetermined alarm set points; and

transmitting, by the first processor, the safety function output;
executing, by a second processor of the plurality of processors, a plurality of shadow functions during different respective portions of at least one diagnostic interval, each shadow function corresponding to a respective safety function and configured to: 
receive the same one or more sensor measurements received by its corresponding safety function; and
determine a shadow function output for the corresponding safety function during its respective portion of the at least one diagnostic interval, wherein the shadow function output represents a second status estimate for the monitored asset and is configured to replicate the safety function output of the corresponding safety function when the safety function output and the shadow function output are free from error; and
transmitting, by the second processor, the shadow function output for safety function output;
receiving, by a third processor of the plurality of processors that is different from the first and second processors, the safety function output and the shadow function output; 
validating, by the third processor, each safety function output by comparing the safety function output with its corresponding shadow function output, 
outputting, by the third processor, a condition for the monitored asset based upon the validation comparison;
receiving, by at least one relay, the output condition; and

(Previously presented) The method of claim 10, wherein the output condition is a first condition when the safety function output differs from its corresponding shadow function output by greater than a predetermined fault tolerance, and wherein the first condition represents an error in determining at least one of the first status estimate and the second status estimate.
(Currently amended) The method of claim 10, wherein the output condition is a second condition when the safety function output and the shadow function output are  within a predetermined tolerance.
(Previously presented) The method of claim 12, wherein the second condition is a no asset fault status.
(Previously presented) The method of claim 12, wherein the second condition is an asset fault condition. 
(Previously presented) The method of claim 10, further comprising executing, by the first processor, a plurality of safety functions, and wherein the executed shadow function is further configured to:
determine a first shadow function output corresponding to a first safety function of the plurality of safety functions only during a first portion of the diagnostic interval,
determine a second shadow function output corresponding to a second safety function of the plurality of safety functions only during a second portion of the diagnostic interval, the second portion of the diagnostic interval following immediately after the first portion of the diagnostic interval. 
 
(Previously presented) The method of claim 10, wherein the diagnostic interval is a maximum time duration permitted to validate each sensor measurement of the safety function by the shadow function.   
(Previously presented) The method of claim 10, wherein the first processor is further configured to:
execute a first safety function during a first diagnostic interval, wherein the executed first safety function is configured to perform operations including,
determining one or more first sensor measurements from the received data; 
comparing selected ones of the first sensor measurements to respective predetermined alarm set point; and
determining a safety function output for the selected first sensor measurements based upon the first sensor measurement comparison; and
transmitting the safety function output to the third processor;
execute a second safety function during a second diagnostic interval, wherein the executed second safety function is configured to perform operations including:
determining one or more second sensor measurements from the received data; 
comparing selected ones of the second sensor measurements to respective predetermined alarm set points; and
determining a safety function output for the selected second sensor measurements based upon the second sensor measurement comparison.
(Currently amended) The method of claim 17, wherein the shadow function is configured to,

determine second shadow function outputs corresponding to the second sensor measurements during different respective portions of the second diagnostic interval immediately following the first diagnostic interval

REASONS FOR ALLOWANCE
After a thorough search, examination, persuasive amendment and arguments and in light of the prior art made of record, claims 1-18 are allowed.
The Applicants’ replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ remarks, filed on 1/18/2022 are persuasive, as such the reasons for allowance are in all probability evident from the record and no further statement is deemed necessary (see MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119